 

Exhibit 10.51

Picture 1 [catm20171231ex10511f671001.jpg]

EMPLOYMENT AGREEMENT

This Employment Agreement  (this “Agreement”), dated November 16, 2017 (the
“Effective Date”)  is made by and between Cardtronics USA, Inc., a Delaware
corporation (together with any successor thereof, the “Company”), and Gary W.
Ferrera  (“Executive”).

WITNESSETH:

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration hereinafter set forth, and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged by
the parties, the Company and Executive agree as follows:

ARTICLE I
DEFINITIONS

In addition to the terms otherwise defined herein, for purposes of this
Agreement the following capitalized words shall have the following meanings:

1.1“Affiliate” shall mean any other Person that owns or controls, is owned or
controlled by, or is under common ownership or control with, such particular
Person.  Without limiting the scope of the preceding sentence, the Parent
Company shall be deemed to be an Affiliate of the Company for all purposes of
this Agreement.  Notwithstanding the foregoing, for the purposes of Article VII,
“Affiliate” shall only mean any corporation, entity or organization of which at
least fifty percent (50%) of the voting rights for directors is owned directly
or indirectly by the Parent.

1.2“Average Annual Bonus” shall mean the average Annual Bonus paid (or payable)
for the two calendar years preceding the Date of Termination; provided, however,
if the Date of Termination is prior to the end of the second calendar year after
the Commencement Date, then “Average Annual Bonus” shall mean the higher of (i)
the average Annual Bonus paid (or payable) prior to the Date of Termination or
(ii) 100% of Executive’s  current Base Salary.    

1.3“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
U.S. Securities Exchange Act of 1934, as amended from time to time (the
“Exchange Act”).

1.4“Board” shall mean the Board of Directors of the Parent Company.

1.5“Cause” shall mean a reasonable and good faith determination by the Board
that Executive has (a) engaged in gross negligence, gross incompetence or
willful misconduct in the performance of Executive’s duties with respect to the
Company or any of its Affiliates, (b) refused without proper legal reason to
perform Executive’s duties and responsibilities to the Company or any of its
Affiliates, (c) materially breached any material provision of this Agreement or
any written agreement or corporate policy or code of conduct established by the
Company or any of its Affiliates, (d) disclosed without specific authorization
from the Company, except in the good faith performance of your duties or in
compliance with legal process, confidential information of the Company or any of
its Affiliates that is materially injurious to any such Entity, (e) committed an
act of theft, fraud, embezzlement, misappropriation or willful breach of a
fiduciary duty to the Company or any of its Affiliates, or (f) been convicted of
(or pleaded no contest to) a crime involving fraud, dishonesty or moral
turpitude or any felony (or a crime of similar import in a foreign
jurisdiction); provided that any assertion by the Company of a termination of
employment for “Cause” shall not be effective unless the Company has provided
written Notice of Breach to Executive within 90 days of the Company’s actual
knowledge of the existence of the condition allegedly constituting Cause in
accordance with Section 10.1.  

1.6“Change in Control” shall mean and shall be deemed to have occurred if any
event set forth in any one of the following paragraphs shall have occurred:





--------------------------------------------------------------------------------

 

 

(a)the consummation of a merger of, or other business combination by, the Parent
Company with or involving another entity; a reorganization, reincorporation,
amalgamation, scheme of arrangement or consolidation involving the Parent
Company; or the sale of all or substantially all of the Company’s Assets to
another entity (any of which, a “Corporate Transaction”); provided, in any such
case, (a) the holders of equity securities of the Parent Company immediately
prior to such transaction do not beneficially own, directly or indirectly,
immediately after such transaction equity securities of the resulting or
surviving parent entity, the transferee entity or any new direct or indirect
parent entity of the Parent Company resulting from or surviving any such
transaction entitled to 70% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
or surviving parent entity, the transferee entity or any new direct or indirect
parent entity of the Parent Company resulting from or surviving any such
transaction in substantially the same proportion that they owned the equity
securities of the Parent Company immediately prior to such transaction or
(b) the persons who were members of the Board immediately prior to such
transaction shall not constitute at least a majority of the board of directors
(or comparable governing body) of the resulting or surviving parent entity, the
transferee entity or any new direct or indirect parent entity of the Parent
Company resulting from or surviving any such transaction immediately after such
transaction;

(b)upon the dissolution or liquidation of the Parent Company, other than a
liquidation or dissolution into any entity in which the holders of equity
securities of the Parent Company immediately prior to such liquidation or
dissolution beneficially own, directly or indirectly, immediately after such
liquidation or dissolution equity securities of the entity into which the Parent
Company was liquidated or dissolved entitled to 70% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of such entity, in substantially the same proportion that they
owned the equity securities of the Parent Company immediately prior to such
liquidation or dissolution;

(c)when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, but excluding any employee benefit plan
sponsored by the Parent Company (or any related trust thereto), acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 30% of the combined voting power of the outstanding equity securities
of the Parent Company, other than any entity in which the holders of equity
securities of the Parent Company immediately prior to such acquisition
beneficially own, directly or indirectly, immediately after such acquisition,
equity securities of the acquiring entity entitled to 70% or more of the votes
then eligible to be cast in the election of directors generally (or comparable
governing body) of the acquiring entity, in substantially the same proportion
that they owned the equity securities of the Parent Company immediately prior to
such acquisition or any employee benefit plan sponsored by any such entity (or
any related trust thereto); or

(d)as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.

1.7“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.8“Company’s Assets” shall mean the assets (of any kind) owned by the Parent
Company, including, without limitation, the securities of the Parent Company’s
Subsidiaries and any of the assets owned by the Parent Company’s Subsidiaries.

1.9“Date of Termination” shall mean (a) if Executive’s employment is terminated
other than by reason of death or pursuant to Section 3.2(a) hereof
(“Disability”), the date of receipt of the Notice of Termination or any later
date specified therein (or, in the event Executive has a Separation From Service
without the delivery of a Notice of Termination, then the date of such
Separation From Service), as the case may be, provided that in the case of a
termination by Executive for Good Reason, any Notice of Breach shall be deemed
void if the Company cures, within the required cure period, the matter giving
rise to Good Reason pursuant to Section 1.11; and (b) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death or Disability notice, as the case may be.

1.10“Entity” shall mean any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.

1.11“Good Reason” shall mean the occurrence of any of the following events:

(a)a  material diminution in Executive’s Base Salary, provided that a diminution
of less than 5% from the Executive’s highest Base Salary that is part of an
initiative that applies to and affects all similarly situated

2

--------------------------------------------------------------------------------

 

 

executive officers of the Company substantially the same and proportionately
shall not be a material diminution; 

(b)a material diminution in Executive’s authority, duties, or responsibilities
as Chief Financial Officer (including, in connection with a Change in Control or
other Corporate Transaction, Executive being assigned to any position (including
offices, titles and reporting requirements), authority, duties or
responsibilities that are not at or with the Parent Company engaged in the
business of the successor to the Parent Company or the corporation or other
Entity surviving or resulting from such Corporate Transaction), including,
without limitation, Executive’s ceasing to be the Chief Financial Officer of a
publicly traded company;

(c)any material diminution in the Executive’s reporting lines; 

(d)a material breach by the Company of a material provision of this Agreement;
or

(e)a relocation of Executive’s work location by more than 35 miles from the
current location.    

Notwithstanding the foregoing provisions of this Section 1.11 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in Section
1.11(a), (b), (c),  (d) or (e) giving rise to Executive’s termination of
employment must have arisen without Executive’s written consent; (ii) Executive
must provide written Notice of Breach to the Company of such condition in
accordance with Section 10.1 within 45 days of the initial existence of the
condition; (iii) the condition specified in the Notice of Breach must remain
uncorrected for 30 days after receipt of the Notice of Breach by the Company;
and (iv) the date of Executive’s termination of employment must occur within 90
days after the initial existence of the condition specified in the Notice of
Breach.    Any Notice of Breach shall be deemed void if the Company cures the
matter giving rise to Good Reason under this Section 1.11 within 30 days of the
receipt of the Notice of Breach.

1.12“Notice of Breach” shall mean a written notice delivered to the other party
within the time period required under the definition of “Cause” or “Good
Reason,” as applicable, that (a) indicates, as applicable, the specific
provision in this Agreement that the party contends the other party has breached
or the specific clause of the definition of “Cause” or “Good Reason” that the
party alleges to exist, and (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances Executive  or the Company, as
applicable, claims provide the basis for such breach or other condition.

1.13“Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive’s employment and the Date of Termination and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated and shall include a Notice of Breach, but only at the time and to the
extent such Notice of Breach becomes a Notice of Termination under Section 3.3.
  

1.14“Parent Company” shall mean Cardtronics plc, a public limited company
organized under English law,  or any successor thereof, including any Entity
into which Cardtronics plc is merged, consolidated or amalgamated, including,
without limitation, any Entity otherwise resulting from a Corporate Transaction.
   

1.15“Person” shall mean (a) an individual or Entity and (b) for purposes of the
definition of “Change in Control” and related provisions shall have the meaning
provided in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (i)
the Parent Company or any of its Subsidiaries, (ii) a trustee or other fiduciary
holding securities under a Benefit Plan of the Parent Company or any of its
Affiliated companies, (iii) an underwriter temporarily holding securities
pursuant to an offering by the Parent Company of such securities, or (iv) an
Entity owned, directly or indirectly, by the shareholders of the Parent Company
in substantially the same proportion as their ownership of shares of the Parent
Company.

1.16“Section 409A Payment Date” shall have the meaning set forth in Section
7.2(b).

1.17“Subsidiary” shall mean any direct or indirect majority-owned subsidiary of
the Parent Company or any majority-owned subsidiary thereof, or any other Entity
in which the Parent Company owns, directly or indirectly, a significant
financial interest provided that the Chief Executive Officer of the Parent
Company designates such Entity to be a Subsidiary for the purposes of this
Agreement.

ARTICLE II

EMPLOYMENT AND DUTIES

2.1Employment; Commencement Date.   Executive is commencing his employment with
the Company on November 28, 2017 (the “Commencement Date”)  and,  from and after
such date, the Company agrees to employ Executive, and Executive agrees to be
employed by the Company, pursuant to the terms of this Agreement and continuing
for the period

3

--------------------------------------------------------------------------------

 

 

of time set forth in Article III, subject to the terms and conditions of this
Agreement.

2.2Positions. From and after the Commencement Date, the Company shall employ
Executive in the position of Executive Vice President and Chief Financial
Officer of the Parent Company or in such other position or positions as the
parties mutually may agree, and Executive shall report to the Chief Executive
Officer of the Parent Company.

2.3Duties and Services. Executive agrees to serve in the position(s) referred to
in Section 2.2 and to perform diligently and to the best of Executive’s
abilities the duties and services appertaining to such position(s) as well as
such additional duties and services appropriate to such position(s) as may be
assigned, from time to time, by the Company.  Executive shall have authority
commensurate with the position and Executive’s employment shall also be subject
to the policies maintained and established by the Company and its Affiliates
that are of general applicability to the Company’s executive employees, as such
policies may be amended from time to time,  provided that such policies may not
change the definition of Cause or Good Reason hereunder.

2.4Other Interests. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
Affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments, (b) engage in charitable and civic activities, (c) at the sole
discretion of the Board, serve on the boards of other for- and non-profit
Entities, and (d) engage in de minimis other activities such as non-commercial
speeches;  provided, however, that such activities shall be permitted so long as
such activities do not conflict with the business and affairs of the Company or
interfere with Executive’s performance of Executive’s duties hereunder.  The
activities listed on Exhibit B are hereby approved.

2.5Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would materially injure the business,
interests or reputation of the Company or any of its Affiliates. In keeping with
these duties, Executive shall make full disclosure to the Company of all
business opportunities seriously proposed to the Executive pertaining to the
Company’s business and shall not appropriate for Executive’s own benefit
business opportunities concerning the subject matter of the fiduciary
relationship,  provided that any decision made by the Executive in the good
faith discharge of Executive’s role and responsibilities as outlined in this
Agreement which results in injury to the Company or its Affiliates shall not be
a breach of this duty of loyalty.    

ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT

3.1Term. Subject to the remaining terms of this ARTICLE III, this Agreement
shall be for an initial term that begins on the Commencement Date and continues
in effect through the fourth anniversary of the Commencement Date (the “Initial
Term”) and, unless terminated sooner as herein provided, shall continue on a
year‑to‑year basis (each a “Renewal Term” and, together with the Initial Term,
the “Term”). If the Company or Executive elects not to renew the Term under this
Agreement for a Renewal Term, the Company or Executive must provide a Notice of
Termination to the other party at least 90 days before the expiration of the
then-current Initial Term or Renewal Term, as applicable. In the event that one
party provides the other party with a Notice of Termination pursuant to this
Section 3.1, no further automatic extensions will occur and this Agreement and
Executive’s employment with the Company shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable.

3.2Company’s Right to Terminate. Notwithstanding the provisions of Section 3.1,
the Company may terminate Executive’s employment under this Agreement at any
time for any of the following reasons by providing Executive with a Notice of
Termination: 

(a)upon Executive being eligible for the Company’s (or its Affiliate’s)
long-term disability benefits, if any are available to employees of the Company;
provided that if at any time Executive is unable to perform Executive’s duties
or fulfill Executive’s obligations under this Agreement by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 180 days as determined by the Company and certified in writing by a
competent medical physician selected solely by the Company in the event of any
alleged mental impairment and in the event of any alleged physical impairment by
the Company, with the Executive having the right to approve such selection
(however, if the Executive fails to approve the Company’s first two selections
within ten days of being notified of each such selection, the Company will have
the right thereafter to designate any licensed medical physician on staff with
either the Baylor College of Medicine or Methodist Hospital, each located in
Houston, Texas) (an “Impairment”), then the Company may employ someone to
undertake Executive’s authorities, duties and responsibilities with respect to
the Company and its Affiliates, including

4

--------------------------------------------------------------------------------

 

 

with Executive’s title and reporting lines, during the period from the onset of
the Impairment until Executive’s employment with the Company is terminated, and,
notwithstanding anything to the contrary, any such action by the Company will
not constitute Good Reason, constructive termination or breach of this Agreement
or otherwise provided that, if Executive recovers from the incapacity prior to
the date he would qualify for long term disability and the Company does not
return him to his position, he shall have his rights under the Good Reason
provisions of this agreement.

(b)Executive’s death; 

(c)for Cause; or

(d)for any other reason whatsoever or for no reason at all, in the sole
discretion of the Board.

3.3Executive’s Right to Terminate. Notwithstanding the provisions of Section
3.1, Executive shall have the right to terminate Executive’s employment under
this Agreement for Good Reason or for any other reason whatsoever or for no
reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination. In the case of a termination of employment by
Executive without Good Reason, the Date of Termination specified in the Notice
of Termination shall not be less than 15 nor more than 60 days, respectively,
from the date such Notice of Termination is provided, and the Company may
require a Date of Termination earlier than that specified in the Notice of
Termination (and, if such earlier Date of Termination is so required, it shall
not change the basis for Executive’s termination nor be construed or interpreted
as a termination of employment pursuant to Section 3.1 or Section 3.2).    In
the event Executive intends to terminate employment with the Company for Good
Reason, the Notice of Breach issued by Executive to the Company pursuant to
Section 1.11 shall automatically be deemed a Notice of Termination, effective
immediately upon the expiration of the cure period described in Section 1.11. 
If Executive fails to provide the Company with the requisite Notice of
Termination under this Section 3.3,  Executive forfeits the right to any
contingent future payments under this Agreement.    

3.4Deemed Resignations. Unless otherwise agreed to in writing by the Company and
Executive prior to the termination of Executive’s employment, any termination of
Executive’s employment shall constitute an automatic resignation of Executive as
an officer of the Company and each Affiliate of the Company (including the
Parent Company), and an automatic resignation of Executive from the Board (if
applicable) and from the board of directors of the Company and any Affiliate of
the Company and from the board of directors or similar governing body of any
Entity in which the Company or any Affiliate holds an equity interest and with
respect to which board or similar governing body Executive serves as the
Company’s or such Affiliate’s designee or other representative which, in each
case, is effective as at the Date of Termination.

3.5Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
only when Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder  (“Separation From Service”).

ARTICLE IV
COMPENSATION AND BENEFITS

4.1Base Salary. During the Term of this Agreement, Executive shall receive a
minimum, annualized gross base salary of $550,000 (the “Base Salary”).
Executive’s Base Salary shall be reviewed periodically by the Board (or a
committee thereof) and, in the sole discretion of the Board (or a committee
thereof), such base salary may be increased (but not decreased) effective as of
any date determined by the Board (or a committee thereof). Executive’s Base
Salary shall be paid in equal installments in accordance with the Company’s
standard policy regarding payment of compensation to executives but no less
frequently than monthly.

4.2Cash Incentive Plan Awards. Executive shall be eligible to receive an annual,
calendar-year bonus (“Annual Bonus”)  based on criteria determined in the sole
discretion of the Board (or a committee thereof) as part of the Cardtronics,
Inc. Annual Executive Cash Incentive Plan (and/or other then-current or similar
or successor plan, the “AECIP”) and subject to the terms and conditions of the
AECIP, it being understood that (a) the target Annual Bonus at planned or
targeted levels of performance shall equal 100% of Executive’s Base Salary and
(b) the actual amount of each Annual Bonus shall be determined in the sole
discretion of the Board (or a committee thereof) and may range between 0% and
200% of the target Annual Bonus. The Company shall use commercially reasonable
efforts to pay each Annual Bonus with respect to a calendar year on or before
March 15 of the following calendar year (and in no event shall an Annual Bonus
be paid before January 1 or after December 31 of the following calendar year),
provided that (except as otherwise provided in Section 7.1(b) Executive is
employed by the Company on such date of payment. If Executive has not been
employed by the Company since January 1 of the year that includes the Effective
Date, then the Annual Bonus for such year shall be prorated based on the ratio
of the number

5

--------------------------------------------------------------------------------

 

 

of days during such calendar year that Executive was employed by the Company to
the number of days in such calendar year.    For the calendar year 2018 only,
Executive’s Annual Bonus (to be paid in 2019 in accordance with the terms of
this Agreement and the AECIP) shall be no less than $412,500 (75% of your Base
Salary).    

4.3One-Time Sign-on Bonus.    Executive shall be eligible to receive a one-time
sign-on bonus of $100,000 for personal travel, temporary living and
miscellaneous expenses payable no later than 30 days following the Commencement
Date (the “One-Time Sign-on Bonus”).    This is in addition to any Relocation
Allowance payable to the executive pursuant to this ARTICLE IV.  The One-Time
Sign-on Bonus is subject to normal withholdings and must be repaid by the
Executive to the Company in full if Executive terminates his employment without
Good Reason, or the Company terminates Executive’s employment for Cause, prior
to the first anniversary of the Commencement Date.  Repayment of the One-Time
Sign-On Bonus by the Executive pursuant to this Section 4.3 must be made within
30 days of the date of the Executive’s Date of Termination.

4.4Stock Incentive Plan Awards. Commencing on January 1, 2018, Executive shall
be eligible to receive an annual, calendar-year equity award (“Annual Equity
Award”) based on criteria determined in the sole discretion of the Board (or a
committee thereof) as part of the Cardtronics, Inc. Third Amended and Restated
2007 Stock Incentive Plan (and/or other then-current or similar or successor
plan, “Stock Incentive Plan”), it being understood that (a) the Annual Equity
Award at planned or targeted levels of performance shall equal $1,300,000 at the
grant date for the calendar year 2018, (b) the actual amount of each Annual
Equity Award shall be determined in the sole discretion of the Board (or a
committee thereof) and any performance based portion of the Annual Equity Award
may range between 0% and 200% of that portion of the target Annual Equity Award,
and (c) Executive must be employed by the Company or one of its Affiliates on
the vesting dates of any portion of any Annual Equity Award awarded, except as
otherwise provided herein or in the associated equity award agreements.  Upon
the execution of an equity award agreement by and between Executive and the
Parent Company on or about the Commencement Date, Executive will be awarded
one-time $500,000 in restricted stock units (valued as of the close of trading
on the Commencement Date), which award shall be governed by the terms and
conditions of the Stock Incentive Plan and the associated equity award agreement
in the form attached hereto as Exhibit A (the “Sign-On Stock Incentive Award”).
The Sign-On Stock Incentive Award shall vest in four equal installments upon
each of the first four anniversaries of the Commencement Date, subject to
Executive’s continued employment though each such anniversary date and the other
terms of the Stock Incentive Plan, except as otherwise provided herein or in the
Sign-On Stock Incentive Award agreement. In the event of any inconsistency
between the terms of this Agreement and the Sign-On Stock Incentive Award
agreement, the terms of this Agreement shall govern.

4.5Expenses.  The Company shall reimburse Executive his reasonable attorney’s
fees incurred in connection with the negotiation and execution of this
Agreement.  Further, the Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in performing services hereunder,
including commuting expenses and temporary housing for the first 30 days of the
Executive’s employment, and all expenses of travel and living expenses while
away from home on business or at the request of and in the service of the
Company; provided, in each case, that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.
Any reimbursement of expenses (whether pursuant to Section 4.5 or otherwise)
shall be made by the Company upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the Company (but in any
event not later than the close of Executive’s taxable year following the taxable
year in which the expense is incurred by Executive); provided, however, that,
upon Executive’s termination of employment with the Company, in no event shall
any additional reimbursement be made prior to the Section 409A Payment Date to
the extent such payment delay is required under Section 409A(a)(2)(B)(i) of the
Code. 

4.6The following provisions shall apply to reimbursements under this Agreement
in order to assure that such reimbursements do not create a deferred
compensation arrangement subject to Section 409A of the Code:

(a)the amount of reimbursements to which Executive may become entitled in any
one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year:

(b)each reimbursement to which Executive becomes entitled shall be made no later
than the close of business of the calendar year following the calendar year in
which the reimbursable expense is incurred; and

(c)Executive’s right to reimbursement cannot be liquidated or exchanged for any
other benefit or payment.

4.7Vacation and Sick Leave. During Executive’s employment hereunder, Executive
shall be entitled to (a) sick leave in accordance with the Company’s policies
applicable to similarly situated executive officers of the Company and (b)
4 weeks paid vacation each calendar year (40 hours of which may be carried
forward to a succeeding year).

4.8Offices. Subject to Articles II,  III and IV, Executive agrees to serve
without additional compensation, if elected or appointed thereto, as an officer
(in addition to the position specified in Section 2.2) or director of the
Company or

6

--------------------------------------------------------------------------------

 

 

any of the Company’s Affiliates and as a member of any committees of the board
of directors of any such Entities and in one or more executive positions of any
of the Company’s Affiliates.

4.9Relocation Reimbursement.  The Executive shall be entitled to reimbursement
of all relocation costs to be incurred during the establishment of a Personal
Residence (defined below) in the greater-Houston, Texas area.  This relocation
allowance shall reimburse Executive for actual out-of-pocket costs associated
with: trips to the greater-Houston area to view potential residences, the
shipment of household goods (including automobiles) to Houston, all documented
closing costs (including brokerage) associated with the sale of Executive’s
existing residence (if any), all documented closing costs (including brokerage)
associated with Executive’s purchase of a residence or execution of a
residential lease of no less than one year in the greater- Houston area for the
Executive and the Executive’s family to reside in.  As used herein, “Personal
Residence” shall mean a residence evidenced by the purchase of a residence or
the execution of a residential lease of no less than one year in the
greater-Houston area by the Executive for the Executive and the Executive’s
family to reside in.  If Executive terminates his employment without Good
Reason, or the Company or the Parent Company terminates Executive’s employment
for Cause, prior to or during the 12-month period immediately following the
establishment of a Personal Residence, Executive shall, within 30 days following
Executive’s Date of Termination, repay to the Company or the Parent Company any
such remaining balance actually paid to him under this sentence, less any taxes
paid or payable thereon. 

4.10Other Perquisites.    During Executive’s employment hereunder, the Company
shall provide Executive with the same perquisite benefits made available to
other senior executives of the Company.

ARTICLE V
PROTECTION OF INFORMATION

5.1Work Product.  For purposes of this ARTICLE V, the term “the Company” shall
include the Company and any of its Affiliates (including the Parent Company),
and any reference to “employment” or similar terms shall include an officer,
director and/or consulting relationship.  Executive agrees that all information,
inventions, patents, trade secrets, formulas, processes, designs, ideas,
concepts, improvements, diagrams, drawings, flow charts, programs, methods,
apparatus, software, hardware, ideas, improvements, product developments,
discoveries, systems, techniques, devices, models, prototypes, copyrightable
works, mask works, trademarks, service marks, trade dress, business slogans,
written materials and other things of value conceived, reduced to practice, made
or learned by Executive, either alone or with others, while employed with the
Company (whether during business hours or otherwise and whether on Company’s
premises or otherwise) that relate to the Company’s business and/or the business
of Affiliates of the Company using the Company’s time, data, facilities and/or
materials (hereinafter collectively referred to as the “Work Product”) belong to
and shall remain the sole and exclusive property of the Company (or its
 Affiliates) forever.  Executive hereby assigns to the Company all of
Executive’s right, title, and interest to all such Work Product.  Executive
agrees to promptly and fully disclose all Work Product in writing to the
Company.  Executive agrees to cooperate and do all lawful things requested by
the Company to protect Company ownership rights in all Work Product.  Executive
warrants that no Work Product has been conceived, reduced to practice, made or
learned by Executive prior to Executive’s employment with the Company.  

5.2Confidential Information.  During Executive’s employment with the Company,
the Company agrees to and shall provide to Executive confidential, proprietary,
non-public and/or trade secret information regarding the Company that Executive
has not previously had access to or knowledge of before the execution of this
Agreement including, without limitation, Work Product, technical information,
corporate opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, business
and marketing plans, strategies, financing, plans, business policies and
practices of the Company, and/or Affiliates of the Company, know-how,
specialized training, mailing lists, acquisition prospects, identity of
customers or their requirements, the identity of key contacts within the
customer’s organizations or within the organization of acquisition prospects,
potential client lists, employee records, pricing information, evaluations,
opinions, interpretations, production, marketing and merchandising techniques,
prospective names and marks or other forms of information considered by the
Company to be confidential, proprietary, non-public or in the nature of trade
secrets (hereafter collectively referred to as “Confidential Information”) that
the Company and its Affiliates desire to protect. 

5.3No Unauthorized Use or Disclosure. Executive agrees to preserve and protect
the confidentiality of all Confidential Information and Work Product of the
Company and its Affiliates. Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not remove from the Company
premises, Confidential Information or Work Product of the Company or its
Affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all Persons to whom any Confidential Information shall be
disclosed by Executive hereunder to preserve and protect the confidentiality of
such Confidential Information.  At the request of the Company at any time,
Executive agrees to

7

--------------------------------------------------------------------------------

 

 

deliver to the Company all Confidential Information that Executive may possess
or control. Executive agrees that all Confidential Information of the Company
(whether now or hereafter existing) conceived, discovered or made by Executive
during the period of Executive’s employment by the Company exclusively belongs
to the Company (and not to Executive), and upon request by the Company for
specified Confidential Information, Executive will promptly disclose such
Confidential Information to the Company and perform all actions reasonably
requested by the Company to establish and confirm such exclusive ownership.
Affiliates of the Company shall be third party beneficiaries of Executive’s
obligations under this ARTICLE V. As a result of Executive’s employment by the
Company, Executive may also from time to time have access to, or knowledge of,
Confidential Information or Work Product of third parties, such as customers,
suppliers, partners, joint venturers, and the like, of the Company and its
Affiliates. Executive also agrees to preserve and protect the confidentiality of
such third party Confidential Information and Work Product. Notwithstanding
anything contained in this Agreement to the contrary, Executive may disclose
Confidential Information: (a) as such disclosure or use may be required or
appropriate in connection with his work as an employee of the Company; (b) when
required to do so by a court of law, by any governmental agency having apparent
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information; provided,
however, that in the event disclosure is so required, Executive shall provide
the Company with prompt notice of such requirement prior to making any such
disclosure, so that the Company may seek an appropriate protective order; or (c)
as to such Confidential Information that becomes generally known to the public
or trade without his violation of this Section 5.3 or (d) to Executive’s spouse,
attorney and/or Executive’s personal tax or financial advisers as and to the
extent reasonably necessary and appropriate to advance Executive’s tax,
financial and other personal planning.  Upon termination of Executive’s
employment by the Company for any reason, Executive promptly shall deliver such
Confidential Information and Work Product, and all copies thereof (in whatever
form, tangible or intangible), to the Company.    No Company policies or
practices, including the sections herein addressing confidentiality obligations,
are intended to or shall limit, prevent, impede or interfere in any way with
Executive’s right, without prior notice to the Company, to provide information
to the government, participate in investigations, testify in proceedings
regarding the Company’s past or future conduct or engage in any activities
protected under whistle blower statutes.      Notwithstanding the foregoing,
Executive may retain his address book to the extent it only contains contact
information and the Company shall cooperate with the Executive to transfer,
Executive’s cell phone number to him. 

Notwithstanding anything herein to the contrary, nothing in this Agreement
shall: (i) prohibit Executive from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other whistleblower protection provisions of state or federal law or regulation;
or (ii) require notification or prior approval by the Company of any reporting
described in clause (i).

 

5.4Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, electronic mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.

5.5Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its Affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from

8

--------------------------------------------------------------------------------

 

 

time to time and expense of the Company or its Affiliates, Executive shall
reasonably assist the Company and its nominee, at reasonable times and for
reasonable periods and for reasonable compensation, in the protection of the
Company’s or its Affiliates’ worldwide right, title and interest in and to
Confidential Information and Work Product and the execution of all formal
assignment documents requested by the Company or its nominee and the execution
of all lawful oaths and applications for patents and registration of copyright
in the United States and foreign countries.

5.6Remedies. Executive acknowledges that money damages would not be a sufficient
remedy for any breach of this Article V by Executive, and the Company or its
Affiliates shall be entitled to enforce the provisions of this ARTICLE V by
immediately terminating payments then owing to, or the rights of, Executive
under Section 7.1(b)(i) through 7.1(b)(iv) or otherwise upon the occurrence of
any such breach and to obtain specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this ARTICLE V but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents.

5.7Immunity from Liability for Confidential Disclosure of Trade Secrets. 
Executive shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a Federal, State or local government
official, or to an attorney, solely for the purpose of reporting or
investigating, a violation of law.  Executive shall also not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Executive files a
lawsuit alleging retaliation by the Company for reporting a suspected violation
of the law, Executive may disclose the trade secret to Executive’s attorney and
use the trade secret in the court proceeding, so long as any document containing
the trade secret is filed under seal and does not disclose the trade secret,
except pursuant to court order.  This Section 5.7 will govern to the extent it
may conflict with any other provision of this Agreement.

ARTICLE VI

STATEMENTS CONCERNING THE COMPANY AND EXECUTIVE

6.1Statements by Executive. Executive shall refrain, other than in the good
faith performance of his duties to the Company, both during and after the
termination of the employment relationship, from publishing any oral or written
statements about the Company, any of its Affiliates or any of the Company’s or
such Affiliates’ directors, officers or employees that (a) are slanderous,
libelous or defamatory, (b) except as provided in Section 5.3,  disclose
Confidential Information of the Company, any of its Affiliates or any of the
Company’s or any such Affiliates’ business affairs, directors, officers or
employees, or (c) place the Company, any of its Affiliates, or any of the
Company’s or any such Affiliates’ directors, officers or employees in a false
light before the public. A violation or threatened violation of this prohibition
may be enjoined by the courts and would be considered a material breach of this
Agreement. The rights afforded the Company and its Affiliates under this
provision are in addition to any and all rights and remedies otherwise afforded
by law.    

6.2Statements by the Company. The Company’s officers and directors shall
refrain, both during and after the termination of the employment relationship,
from, directly or indirectly, publishing any oral or written statements about
Executive that (a) are slanderous, libelous or defamatory, (b) disclose
confidential information of Executive, or (c) place Executive in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Executive under this provision
are in addition to any and all rights and remedies otherwise afforded by law.

6.3Exceptions.    Sections 6.1 and 6.2 shall not be violated by the Executive or
the Company’s officers, directors or employees giving legal testimony or through
the rebuttal by the Executive, the Company’s officers, directors or employees of
false or misleading statements by others.

ARTICLE VII
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

7.1Effect of Termination of Employment on Compensation.

(a)If Executive’s employment hereunder shall terminate for any reason described
in Section 3.2(a),  3.2(b) or 3.2(c),  pursuant to Executive’s resignation for
other than Good Reason, or by Executive’s election not to renew the Initial Term
or any Renewal Term in accordance with Section 3.1, then all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to (i)
payment of all accrued and unpaid Base Salary accrued but unused vacation and
unreimbursed expenses to the Date of Termination, (ii) except in the case of a
termination under Section 3.2(c) or by Executive’s election not to renew the
Initial Term or any Renewal Term in accordance with Section 3.1, any unpaid
Annual Bonus for the calendar year ending prior to the Date of Termination,

9

--------------------------------------------------------------------------------

 

 

which amount shall be payable in a lump-sum on or before the date such annual
bonuses are paid to executives who have continued employment with the Company
(but in no event later than March 15 of the calendar year following the calendar
year to which such Annual Bonus relates), (iii) reimbursement for all incurred
but unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 4.5,  (iv) except in the case of a termination under
Section 3.2(c), to the extent not already paid, any reimbursement of relocation
costs to which the Executive is otherwise entitled in accordance with Section
4.9,  and (v) benefits to which Executive is entitled under the terms of any
applicable benefit plan or program.  In addition, if Executive’s employment
hereunder is terminated pursuant to Section 3.2(a) or 3.2(b), (i) the amount of
any unvested portion of any Annual Equity Awards that have previously been
earned but that would have otherwise vested solely by the passage of time within
one year following the Date of Termination shall be accelerated on the Date of
Termination and settled within 10 days following the Date of Termination, (ii)
the unvested portions of the Sign-On Incentive Stock Award will be 100% fully
accelerated and settled within 10 days following the Date of Termination, and
(iii) if Executive’s employment is terminated by the Company due to death or
Disability, Executive shall receive a bonus for the year in which the Date of
Termination occurs, calculated on a pro-rata basis to the Date of Termination
and paid when other bonuses for such fiscal year are paid.

(b)If Executive’s employment hereunder shall terminate pursuant to Executive’s
resignation for Good Reason, by action of the Company pursuant to Section
3.2(d), or the Company’s  election not to renew the Initial Term or any Renewal
Term in accordance with Section 3.1, then all compensation and all benefits to
Executive hereunder shall terminate contemporaneously with such termination of
employment, except that Executive shall be entitled to payment of all accrued
and unpaid Base Salary, accrued but unused vacation and unreimbursed expenses to
the Date of Termination, reimbursement for all incurred but unreimbursed
expenses for which Executive is entitled to reimbursement in accordance with
Section 4.5,  to the extent not already paid, any reimbursement to which the
Executive is entitled in accordance with Section 4.9 and subject to Executive’s
delivery, within 30 days after the date of Executive’s termination of
employment, of an executed release substantially in the form of the release
contained at Appendix A (the “Release”) and subject to Executive’s compliance
with all of the surviving provisions of this Agreement and non-revocation of the
Release, Executive shall receive the following additional compensation and
benefits from the Company (but no other compensation or benefits after such
termination):

(i)the Company shall pay to Executive any unpaid Annual Bonus for the calendar
year ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Company (but in no event later than December
31 following such calendar year);

(ii)the Company shall pay to Executive a bonus for the calendar year in which
the Date of Termination occurs in an amount equal to the Annual Bonus for such
year as determined in good faith by the Board in accordance with the criteria
established pursuant to Section 4.2 and based on the Company’s performance for
such year, which amount shall be prorated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
the Company during such year to the number of days in such year), payable in a
lump-sum between January 1st and March 15th following such calendar year);
provided, however, that if this paragraph applies with respect to an Annual
Bonus that is intended to constitute performance-based compensation within the
meaning of, and for purposes of, Section 162(m) of the Code, then no bonus shall
be paid except to the extent the applicable performance criteria have been
satisfied as certified by a committee of the Board as required under Section
162(m) of the Code;

(iii)the Company shall pay to Executive an amount equal to 2 times the sum of
Executive’s Base Salary as of the Date of Termination and the Average Annual
Bonus, which amount shall be divided into and paid in twenty four equal
consecutive semi-monthly installments payable on the 15th and last day of each
month, measuring from the Termination Date, provided that actual payment shall
commence on the first payroll date that falls on or immediately follows the 60th
day after Executive’s Date of Termination and shall include an amount to cover
any missed payments. The right to payment of the installment amounts pursuant to
this paragraph shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code; and

(iv)during the portion, if any, of the 18-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA),
and/or Sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended, the Company shall promptly reimburse Executive on a monthly
basis for the amount Executive pays to effect and continue such coverage;
provided, however, that (x) the amount of such benefits in any one calendar year
of such coverage shall not affect the amount of benefits in any other calendar
year for which such benefits are to be provided hereunder and (y) Executive’s
right to

10

--------------------------------------------------------------------------------

 

 

the benefits cannot be liquidated or exchanged for any other benefit.

7.2Payment Date under Section 409A of the Code.

(a)It is the intention of the parties that benefits payable pursuant to this
Agreement are either exempt from or comply with the requirements of Section 409A
of the Code and applicable administrative guidance issued thereunder.
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the applicable
requirements or limitations of Section 409A, then those provisions shall be
interpreted and applied in a manner that ensures a payment is exempt from or
otherwise does not result in a violation of the applicable requirements or
limitations of Section 409A. In no event may Executive, directly or indirectly,
designate the calendar year of a payment. Neither the Company nor its directors,
officers, employees or advisers shall be liable to Executive (or any individual
claiming a benefit through Executive) for any tax, interest or penalties
Executive may owe as a result of compensation or benefits paid under this
Agreement, and the Company shall have no obligation to indemnify or otherwise
protect Executive from the obligation to pay any taxes pursuant to Section
409A.  The parties agree not to take any position inconsistent with the
preceding sentence for any reporting purposes, whether internal or external, and
to cause their Affiliates, agents, successors, and assigns not to take any such
inconsistent position.    

(b)Notwithstanding any provision to the contrary in this Agreement, no payments
or benefits to which Executive becomes entitled under this ARTICLE VII and which
constitute deferred compensation within the meaning of Code Section 409A shall
be made or paid to Executive prior to the earlier of (i) the first business day
of the seventh month following the date of Executive’s termination of employment
or (ii) the date of Executive’s death (such date, the “Section 409A Payment
Date”), if (x) Executive is deemed on termination of employment a “specified
employee” within the meaning of that term under Section 409A of the Code, (y)
the stock of the Parent Company or any successor Entity is publicly traded on an
established market and (z) such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments deferred pursuant to
this provision shall be paid in a lump sum to Executive, and any remaining
payments, benefits or reimbursements due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c)Each separately identifiable amount and each installment payment to which
Executive is entitled to payment shall be deemed to be a separate payment for
purposes of Section 409A.

ARTICLE VIII
NON-COMPETITION AGREEMENT

8.1Definitions. As used in this ARTICLE VIII, the following terms shall have the
following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its Affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company, the products and
services provided by the Company and its Affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.

“Competing Business” means any business or Person that wholly or in any
significant part engages in any business competing with the Business in the
Restricted Area. In no event will the Company or any of its Affiliates be deemed
a Competing Business.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two years following the termination of
Executive’s employment with the Company.

“Restricted Area” means the geographic area in which the Company or its
Affiliates have operations at the time of Executive’s termination of employment
with the Company.

8.2Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-

11

--------------------------------------------------------------------------------

 

 

solicitation provisions of this ARTICLE VIII: (i) in consideration for the
Confidential Information provided by the Company to Executive pursuant to
ARTICLE V; (ii) as part of the consideration for the compensation and benefits
to be paid to Executive hereunder; (iii) to protect the trade secrets and
confidential information of the Company or its Affiliates disclosed or entrusted
to Executive by the Company or its Affiliates or created or developed by
Executive for the Company or its Affiliates, the business goodwill of the
Company or its Affiliates developed through the efforts of Executive and/or the
business opportunities disclosed or entrusted to Executive by the Company or its
Affiliates; and (iv) as an additional incentive for the Company to enter into
this Agreement.

(a)Subject to the exceptions set forth in Section 8.2(b), Executive expressly
covenants and agrees that during the Prohibited Period (i) Executive will
refrain from carrying on or engaging in, directly or indirectly, any Competing
Business in the Restricted Area and (ii) Executive will not, directly or
indirectly, own, manage, operate, join, become an employee, partner, owner or
member of (or an independent contractor to), control or participate in or be
connected with or loan money to, sell or lease equipment to or sell or lease
real property to any business or Person that engages in a Competing Business in
the Restricted Area.

(b)Notwithstanding the restrictions contained in Section 8.2(a), Executive may
own an aggregate of not more than 2% of the outstanding stock of any class of
any corporation engaged in a Competing Business, if such stock is listed on a
national securities exchange or regularly traded in the over-the-counter market
by a member of a national securities exchange, without violating the provisions
of Section 8.2(a) or be an investor in a private equity or similar fund holding
not more than 2% of funds for investment, provided that the Executive does not
have the power, directly or indirectly, to control or direct the management or
affairs of any such corporation or fund and is not involved in the management of
such corporation. In addition, the restrictions contained in Section 8.2(a)
shall not preclude Executive from being employed by a financial institution so
long as Executive’s principal duties at such institution are not directly and
primarily related to the Business.

(c)Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not (i) engage or employ, or solicit or contact with a
view to the engagement or employment of, any Person who is an officer or
employee of the Company or any of its Affiliates or (ii) canvass, solicit,
approach or entice away or cause to be canvassed, solicited, approached or
enticed away from the Company or any of its Affiliates any Person who or which
is a customer of any of such Entities during the period during which Executive
is employed by the Company. Notwithstanding the foregoing, the restrictions of
clause (i) of this Section 8.2(c) shall not apply with respect to (A) an officer
or employee whose employment has been involuntarily terminated by his or her
employer (other than for cause), (B) an officer or employee who has voluntarily
terminated employment with the Company and its Affiliates and who has not been
employed by any of such Entities for at least one year, (C) an officer or
employee who responds to a general solicitation that is not specifically
directed at officers and employees of the Company or any of its Affiliates or
(D) the Executive serving as a reference for any person upon request.

(d)Executive may seek the written consent of the Company, which may be withheld
for good reason, to waive the provisions of this ARTICLE VIII on a case-by-case
basis.

(e)The restrictions contained in Section 8.2 shall not apply to any product or
services that the Company provided during Executive’s employment but that the
Company no longer provides at the Date of Termination.

8.3Relief. Executive acknowledges that money damages would not be a  sufficient
remedy for any breach of this ARTICLE VIII by Executive, and the Company and/or
its Affiliates shall be entitled to enforce the provisions of this ARTICLE VIII
by immediately terminating payments then owing to Executive under Section
7.1(b)(i) through (iv) or otherwise upon the occurrence of any such breach and
to obtain specific performance and injunctive relief as remedies for such breach
or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this ARTICLE VIII but shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
Executive.

8.4Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
ARTICLE VIII.  Executive and the Company understand and agree that the purpose
of the provisions of this ARTICLE VIII is to protect the legitimate business
interests and goodwill of the Company.  Executive acknowledges that the
limitations as to time, geographical area and scope of activity to be restrained
as contained in this ARTICLE VIII are the result of arm’s-length bargaining and
are fair and reasonable and do not impose any greater restraint than is
necessary to protect the legitimate business interests of the Company in light
of (a) the nature and wide geographic scope of the operations of the Business,
(b) Executive’s level of control over and contact with the Business in all
jurisdictions in which it is conducted, (c) the fact that the Business is
conducted throughout the Restricted Area and (d) the amount of compensation and
Confidential Information that Executive is receiving in connection with the
performance of Executive’s duties hereunder. It is the desire and intent of the
parties that the provisions of this ARTICLE VIII be enforced to the fullest
extent permitted under applicable Legal Requirements, whether now or hereafter
in effect and therefore, to the extent

12

--------------------------------------------------------------------------------

 

 

permitted by applicable Legal Requirements, Executive and the Company hereby
waive any provision of applicable Legal Requirements that would render any
provision of this ARTICLE VIII invalid or unenforceable.

8.5Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this ARTICLE VIII would cause irreparable injury to the Company and
its Affiliates. Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses anywhere in the Restricted
Area during the Prohibited Period, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits from the Company to justify
such restriction. Further, Executive acknowledges that Executive’s skills are
such that Executive can be gainfully employed in non-competitive employment, and
that the agreement not to compete will not prevent Executive from earning a
living. Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and Executive intend to make this provision enforceable
under the law or laws of all applicable States, Provinces and other
jurisdictions so that the entire agreement not to compete and this Agreement as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to Executive under this Agreement.

ARTICLE IX
DISPUTE RESOLUTION

9.1Dispute Resolution. If any dispute arises out of this Agreement or out of or
in connection with any equity compensation award made to Executive by the
Company or any of its Affiliates, the complaining party shall provide the other
party written notice of such dispute. The other party shall have 10 business
days to resolve the dispute to the complaining party’s satisfaction. If the
dispute is not resolved by the end of such period, either disputing party may
require the other to submit to non-binding mediation with the assistance of a
neutral, unaffiliated mediator. If the parties encounter difficulty in agreeing
upon a neutral unaffiliated mediator, they shall seek the assistance of the
American Arbitration Association (“AAA”) in the selection process. If mediation
is unsuccessful, or if mediation is not requested by a party, either party may
by written notice demand arbitration of the dispute as set out below, and each
party hereto expressly agrees to submit to, and be bound by, such arbitration.

(a)Unless the parties agree on the appointment of a single arbitrator, the
dispute shall be referred to one arbitrator appointed by the AAA. The arbitrator
will set the rules and timing of the arbitration, but will generally follow the
employment rules of the AAA and this Agreement where same are applicable and
shall provide for a reasoned opinion.

(b)The arbitration hearing will in no event take place more than 180 days after
the appointment of the arbitrator.

(c)The mediation and the arbitration will take place in Houston, Texas unless
otherwise agreed by the parties.

(d)The results of the arbitration and the decision of the arbitrator will be
final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.

(e)All costs and expenses of the mediation and arbitration shall be borne
equally by the Company and Executive; provided that each party shall be
responsible for his or its own attorney fees.

Executive and the Company explicitly recognize that no provision of this ARTICLE
IX shall prevent the Company from taking any action to enforce its rights or to
resolve any dispute relating to ARTICLE V or ARTICLE VIII in a court of law. 

Any dispute over whether Cause exists shall be determined in accordance with
this ARTICLE IX on a de novo basis based on the underlying facts without any
deference given to the determination of the Board or any right of the Board to
make “a reasonable and good faith determination”.

 

ARTICLE X
MISCELLANEOUS

10.1Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, by courier, (b)
on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission

13

--------------------------------------------------------------------------------

 

 

if sent by e-mail, with confirmation of transmission, as follows:

If to Executive, addressed to:

Gary W. Ferrera

 

3 Tamarade Drive

 

Littleton, Co 80127

 

Email: garywferrera@gmail.com

 

 

if to the Company, addressed to:

Cardtronics USA, Inc.

 

3250 Briarpark Drive, Suite 400

 

Houston, Texas 77042

 

Attention: General Counsel

 

Email: CATM_Legal@cardtronics.com

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.  If either party provides notice by e-mail, the
party must also send notice by one of the other delivery methods listed in this
Section 10.1, but failure to do so shall not invalidate the e-mail transmission.
 

10.2Applicable Law; Submission to Jurisdiction.

(a)This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b)With respect to any claim or dispute related to or arising under this
Agreement not otherwise subject to arbitration under the terms of this
Agreement, the parties hereby consent to the exclusive jurisdiction, forum and
venue of the state and federal courts located in the State of Texas.

10.3Indemnification.

(a)Save and except for any Proceeding (as herein defined) brought by (i)
Executive’s  former employer, including any Affiliate thereof (collectively
“Former Employer”), alleging that Executive’s employment hereunder violates any
agreement between Executive and such Former Employer, or (ii) Executive or his
estate (other than to enforce Executive’s rights to indemnification), if
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the board of directors of the Company and by the laws of the
State of Delaware against all cost, expense, liability and loss (including,
without limitation, attorney’s fees, judgments, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if he has ceased to be a director, member,
employee or agent of the Company or other Entity and shall inure to the benefit
of Executive’s heirs, executors and administrators. In order to be entitled to
the above described indemnification Executive must provide prompt written notice
to the Company of such Proceeding and the Company (and its insurers) shall be
entitled to defend such Proceeding and to enter into such settlement agreements
that the Company and its insurers believe is reasonable and necessary so long as
Executive is not required to admit any misconduct or liability, nor required to
pay any portion of such settlement. To the extent that the Company fails to
provide a defense for all claims raised in any Proceeding after receiving notice
thereof, the Company to the fullest extent permitted by applicable law shall
advance to Executive all reasonable costs and expenses incurred by him in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. Notwithstanding anything in this Section 10.3 to the contrary, unless
an earlier payment date is specified above, Executive shall be paid (or paid on
Executive’s behalf), in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv), all amounts to which Executive is entitled under this
Section 10.3 promptly but no later than the end of the second calendar year
following the calendar year in which the indemnifiable expense is incurred.



14

--------------------------------------------------------------------------------

 

 

(b)Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by
Executive under Section 10.3(a)  that indemnification of Executive is proper
because he has met the applicable standard of conduct, nor determination by the
Company (including its boards of directors, independent legal counsel or
stockholders) that Executive has not met such applicable standard of conduct,
shall create a presumption that Executive has not met the applicable standard of
conduct.

(c)The Company will itself and will cause the Parent Company to, continue and
maintain a directors and officers’ liability insurance policy covering Executive
to the extent the Company or the Parent Company provides such coverage for other
of their directors and other executive officers during the term of Executive’s
employment with the Company and thereafter until the expiration of all
applicable statutes of limitations.

(d)If the Company or the Parent Company enters into an indemnification agreement
with any of its directors or executive officers, the Company (or, if the Parent
Company, will cause the Parent Company) to the fullest extent permitted by
applicable law will enter into an indemnification agreement with Executive on
terms and conditions no less favorable than those set forth in any such
indemnification agreement.

10.4No Waiver. No failure by either party hereto at any time to provide notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

10.5Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10.6Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

10.7Withholding of Taxes and Other Employee Deductions. Except as otherwise
provided in this Agreement, the Company may withhold from any benefits and
payments made pursuant to this Agreement all federal, foreign, state, city and
other taxes and withholdings as may be required pursuant to any law or
governmental regulation or ruling and all other customary deductions made with
respect to the Company’s employees generally.

10.8Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

10.9Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

10.10No Mitigation / No Offset. Executive shall have no obligation to seek other
employment to mitigate any severance or other payments due hereunder.  Any
amounts earned by Executive from other employment shall not offset amounts due
hereunder.

10.11Successors.  

(a)This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. The
rights, benefits and obligations of Executive hereunder shall not be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the Company.
In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate. 

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns,  provided that the Agreement or the obligation
hereunder may not be assigned except to a successor to all or substantially all
of the assets of the Company or the Parent Company provided that an assumption
thereof in writing is delivered to Executive. In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
amalgamation, scheme of arrangement, exchange offer, operation of law or
otherwise (including any purchase, merger, amalgamation, Change in Control or
other Corporate Transaction involving the Company or any Subsidiary or Affiliate
of the Company)), to all or substantially all of the Company’s business and/or
the Company’s Assets, if applicable, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place; or the Company
will require any such successor to guarantee the obligations of the Company
under this Agreement.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as

15

--------------------------------------------------------------------------------

 

 

provided above. 

10.12Term. Termination of Executive’s employment under this Agreement shall not
affect any right or obligation of any party which is accrued or vested prior to
such termination. Without limiting the scope of the preceding sentence, the
provisions of Articles I,  V,  VI,  VII,  VIII, IX and X shall survive any
termination of the employment relationship and/or of this Agreement.

10.13Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.

10.14Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties.

10.15Actions by the Board. Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive if Executive is a member of the Board,
and Executive shall not have any right to vote, participate or decide upon any
such matter.

10.16Section 280G Modified Cutback. Notwithstanding any other provision of this
Agreement, if any payment, distribution or provision of a benefit by the Company
or the Parent Company to or for the benefit of Executive, whether paid or
payable, distributed or distributable or provided or to be provided pursuant to
the terms of this Agreement or otherwise (a “Payment”), (a) would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest or penalties, are hereinafter collectively referred to as the “Excise
Tax”) and (b) the net after-tax amount of such Payments, after Executive has
paid all taxes due thereon (including, without limitation, the Excise Tax),
would be less than the net after-tax amount of all such Payments otherwise due
to the Executive in the aggregate if such Payments were reduced to an amount
equal to 2.99 times the  Executive’s “base amount” (as defined in Section
280G(b)(3) of the Code), then the aggregate amount of such Payments payable to
the Executive shall be reduced to an amount that will equal 2.99 times the
Executive’s base amount.  To the extent any Payments are required to be so
reduced, the Payments due to the Executive shall be reduced in the following
order, unless otherwise agreed and such agreement is in compliance with Section
409A of the Code: (i) Payments that are payable in cash, with amounts that are
payable last reduced first; (ii) Payments due in respect of any equity or equity
derivatives included at their full value under Section 280G of the Code (rather
than their accelerated value); (iii) Payments due in respect of any equity or
equity derivatives valued at accelerated value under Section 280G of the Code,
with the highest values reduced first (as such values are determined under
Treasury Regulation Section 1.280G-1, Q&A 24); and (iv) all other non-cash
benefits.  The determination of any reduction in Payments in accordance with
this Section 10.17 shall be made by the Company’s independent public accountants
or another firm designated by the Company and acceptable to the Executive acting
reasonably.

10.17Changes Due to Compliance with Applicable Law.  Executive understands that
certain laws, as well as rules and regulations promulgated by the Securities and
Exchange Commission (including without limitation under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the Sarbanes-Oxley Act of 2002)
and/or by securities exchanges, do and will require the Company to recoup, and
Executive to repay, incentive compensation payable hereunder under the
circumstances set forth under such laws, rules and regulations. Such
requirements will be set forth from time to time in policies adopted by the
Company (so-called “clawback” policies) and Executive acknowledges receipt of
the Company’s current clawback policy.  Executive acknowledges that amounts paid
or payable pursuant to this Agreement as incentive compensation or otherwise by
the Company shall be subject to clawback to the extent necessary to comply with
such laws, rules, regulations and/or policy, which clawback may include
forfeiture, repurchase and/or recoupment of amounts paid or payable hereunder,
and Executive agrees to repay such amounts (whether or not still employed by the
Company or any of its Affiliates), as required by such laws, rules, regulations
or policy.  Executive shall repay the Company in cash in immediately available
funds within 60 days of demand for payment by the Company or as otherwise agreed
by the Company in its sole discretion.

Any such clawback shall not provide Executive any termination rights or other
rights to payment under this Agreement (including no right to terminate for Good
Reason), nor constitute a breach or violation of this Agreement by the
Company.  The Executive hereby consents to any changes to the current policy
that are adopted to comply with applicable law, rules or regulations (including
by securities exchanges). Further, if determined necessary or appropriate by the
Board, Executive agrees to enter into an amendment to this Agreement or a
separate written agreement with the Company to comply with such laws,

16

--------------------------------------------------------------------------------

 

 

rules and regulations thereunder if required thereby or determined appropriate
by the Board in its reasonable discretion.

10.18Cooperation with Litigation. Notwithstanding this Agreement, Executive
agrees to reasonably cooperate with Company by making Executive reasonably
available, at the Company’s reasonable request, to testify on behalf of the
Company or any of its Affiliates in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and to assist the Company or
any of its Affiliates in any such action, suit, or proceeding by providing
information to and meeting and consulting with Company any of its Affiliates or
any of their counsel or representatives upon reasonable request, provided that
such cooperation and assistance shall not materially interfere with Executive's
then current activities (to the extent the Executive is no longer employed by
the Company) and shall be done in a manner to limit any interference with other
activities and any required travel and that the Company agrees to reimburse
Executive for all reasonable out of pocket expenses reasonably incurred in
connection with such cooperation by Executive.

 

 

 

(Signature page follows)

 

 



17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

COMPANY:

 

CARDTRONICS USA, INC.

 

By:

/s/ Steven A Rathgaber

 

Name:

Steven A. Rathgaber

 

Title: 

Chief Executive Officer

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Gary W. Ferrera

 

Name:

Gary W. Ferrera

 

 

 

 



[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------

 

 

APPENDIX A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
[Insert Date], 2017, by and between Gary W. Ferrera (“Executive”) and
Cardtronics USA, Inc., a Delaware corporation (the “Company”).

(a)For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with Section 7.1(b) of
the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, Cardtronics plc, their Affiliates and subsidiaries and the
past, present and future stockholders, members, partners, directors, managers,
employees, agents, attorneys, heirs, legal representatives in their capacities
as such, successors and assigns of the foregoing, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, any and all claims, damages, or causes of action of any
kind for Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions on or prior to the date of this
Agreement including without limitation any alleged violation through the date of
this Agreement of: (i) the Age Discrimination in Employment Act of 1967, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the
Civil Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the
United States Code, as amended; (v) the Employee Retirement Income Security Act
of 1974, as amended; (vi) the Immigration Reform Control Act, as amended; (vii)
the Americans with Disabilities Act of 1990, as amended; (viii) the Occupational
Safety and Health Act, as amended; (ix) the Family and Medical Leave Act of
1993; (x) any state anti-discrimination law; (xi) any state wage and hour law;
(xii) any other local, state or federal law, regulation or ordinance; (xiii) any
public policy, contract, tort, or common law claim; (xiv) any allegation for
costs, fees, or other expenses including attorneys’ fees incurred in these
matters; (xv) any and all rights, benefits or claims Executive may have under
any employment contract, incentive compensation plan or stock option plan with
any Company Party or to any ownership interest in any Company Party except as
expressly provided in, or implied by the Employment Agreement and any stock
option or other equity compensation agreement between Executive and the Company;
and (xvi) any claim for compensation or benefits of any kind not expressly set
forth in the Employment Agreement or any such stock option or other equity
compensation agreement (collectively, the “Released Claims”). In no event shall
the Released Claims include (a) any claim which arises after the date of this
Agreement, (b) any claim to vested benefits under an employee benefit plan, (c)
any claims pursuant to any restricted stock unit or other equity or equity-based
award agreement between any Company Party and Executive, (d) any claims for
contractual payments under the Employment Agreement, including without
limitation any claim to indemnification under the Employment Agreement, or any
indemnification agreement between any Company Party and Executive, or (e) any
other rights to indemnification or to director and/or officer liability
insurance. Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission  (“EEOC”) or comparable state or local agency or
participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
Executive is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC, or comparable state or local agency
proceeding or subsequent legal actions. This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties as of the date of this Agreement, regardless of whether they actually
exist, are expressly settled, compromised and waived. By signing this Agreement,
Executive is bound by it. Anyone who succeeds to Executive’s rights and
responsibilities, such as heirs or the executor of Executive’s estate, is also
bound by this Agreement. This release also applies to any claims brought by any
person or agency or class action under which Executive may have a right or
benefit. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.

(b)Executive agrees not to bring or join, but may defend, any lawsuit against
any of the Company Parties in any court relating to any of the Released Claims.
Executive represents that Executive has not brought or joined any lawsuit or
filed any charge or claim against any of the Company Parties in any court or
before any government agency and has made no assignment of any rights Executive
has asserted or may have against any of the Company Parties to any person or
entity, in each case, with respect to any Released Claims.

(c)By executing and delivering this Agreement, Executive acknowledges that:

(i)Executive has carefully read this Agreement;

(ii)Executive has had at least 21 days to consider this Agreement before the
execution and delivery

1

--------------------------------------------------------------------------------

 

 

hereof to the Company;

(iii)Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and

(iv)Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the Chief Executive Officer
of the Company before 11:59 p.m., Houston, Texas time, on the last day of the
Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

Executed on this _______day of _____________, _______.

 

 

 

 

 

 

 

 

 

 

 

STATE OF

 

§

 

 

§

COUNTY OF

 

§

 

BEFORE ME, the undersigned authority personally appeared
___________________________, by me known or who produced valid identification as
described below, who executed the foregoing instrument and acknowledged before
me that he subscribed to such instrument on this ___________ day of
______________, ________.

 

 

 

 

NOTARY PUBLIC in and for the

 

State of ____________

 

My Commission Expires: ____________

 

 

Identification produced:

 

 

 

 



2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF SIGN ON STOCK INCENTIVE AWARD AGREEMENT

(See attached)





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

APPROVED OTHER INTERESTS

1.Consulting Agreement with DigitalGlobe, Inc. expiring on February 1, 2018

2.Service on the Board of Colorado Public Radio

 

 

 

 

 

--------------------------------------------------------------------------------